Citation Nr: 0021854	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-23 291	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the right knee, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had verified active service from September 1983 
to September 1986.  The claims folder contains records which 
indicate that he had additional active duty for training 
(ACDUTRA) which has not been verified.  

This appeal arises from a July 1996 rating decision, which 
denied a rating in excess of 10 percent for the veteran's 
service-connected right knee disorder.  The Board of 
Veterans' Appeals (Board) notes that the veteran filed a 
notice of disagreement with the July 1996 rating decision and 
the RO issued a statement of the case in February 1997.  In 
April 1997, the veteran submitted a VA Form 9, in which he 
appealed the statement of the case.  In an August 1998 rating 
decision, the RO increased the rating for the veteran's 
service-connected right knee disorder to 20 percent.  This 
matter was explained in an August 1998 supplemental statement 
of the case (SSOC).  In an October 1998 statement, the 
veteran indicated that he was dissatisfied with the 20 
percent rating assigned by the August 1998 rating decision, 
and he was continuing his appeal.  Following the receipt of 
additional evidence, a second SSOC was issued by the RO in 
December 1998, affirming the 20 percent rating for the right 
knee disorder.  


REMAND

After the issuance of the December 1998 second SSOC, 
additional evidence concerning the right knee was added to 
the claims folder.  

The RO issued a third SSOC, dated July 2000, and purporting 
to deny a rating for the veteran's service-connected right 
knee disorder in excess of 10 percent.  This SSOC appears to 
be erroneous because it is premised on a 10 percent rating 
being in effect as of July 2000 for the right knee when, in 
fact, the August 1998 rating decision increased the rating 
for the right knee to 20 percent.  The furnishing of an 
erroneous SSOC describing the service-connected right knee 
disability as being rated 10 percent disabling, and denying a 
rating in excess of 10 percent for the right knee disability 
is a failure of procedural due process in this case which 
must be corrected by the RO by the issuance of a further 
SSOC.  

In the VA Form 9 submitted in April 1997, the veteran 
requested a hearing at the RO before a member of the Board.  
In a letter dated June 2, 2000, the RO informed the veteran 
that his hearing at the RO before a member of the Board was 
scheduled for July 28, 2000.  In a letter dated July 14, 
2000, the veteran requested that his hearing be rescheduled, 
explaining that he is employed in law enforcement, is 
considered mandatory personnel, and would be unable to attend 
the hearing at the RO at the scheduled time.  The veteran's 
letter is date stamped as received by the RO on July 20, 
2000.  The undersigned member of the Board has subsequently 
reviewed the veteran's letter of July 14, 2000, construed the 
letter as a request for postponement of the hearing, and 
granted the request.  Therefore, the requested hearing at the 
RO before a traveling member of the Board must be 
rescheduled.  

Accordingly, this case must be REMANDED for the following 
action:

1.  The RO should review the claims 
folder and adjudicate the issue of 
whether a rating in excess of 20 percent 
for the veteran's service-connected right 
knee disability is warranted.  If the RO 
concludes that a rating in excess of 20 
percent for the right knee disability is 
not in order, the veteran and his 
representative should be furnished an 
appropriate SSOC with reasons and bases 
explaining the reasons for the RO's 
denial of the claim.  

2.  After the above requested development 
has been completed, the veteran should be 
scheduled for a personal hearing before a 
traveling member of the Board at the RO 
on the next available open travel Board 
docket.  

After the Travel Board hearing has been conducted, the case 
should be returned to the Board for further consideration, 
without further review by the RO.  The purpose of this remand 
is to ensure due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




